Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of KIM et al. (US 2014/0070625 A1, hereinafter KIM) in view IL et al. (US 2017/0279310 A1, hereinafter IL).

                
    PNG
    media_image1.png
    515
    761
    media_image1.png
    Greyscale

                        
    PNG
    media_image2.png
    560
    699
    media_image2.png
    Greyscale

As per claim 1, KIM discloses a wireless charging device, comprising:
convert direct current (DC) power to alternating current (AC) (See Fig.1, Item#112 and Par.35, discloses the power amplifier converts the in DC voltage into AC which indicates that the amplifier includes an inverter circuit) 
a coil (See Fig.1, Item#131, discloses a power transmission coil) 
control circuitry (See Fig.1, Item#114) configured to:
identify a request associated with setting an amount of transmission power received from the external electronic device (See Par.129, discloses the wireless power transmitter communicates with the wireless power receiver to transmit charging power by receiving the amount of power needed from the receiver) 
transmit the AC power to the external electronic device using the coil to charge a battery of the external electronic device (See Fig.1, Item#131, discloses a power transmission coil to transmit the AC power output of the power amplifier 112 to the receiver); and
while at least partially transmitting the AC power to the external electronic device using the coil, simultaneously transmit information associated with an amount of the DC power prior to being converted to the AC power by the inverter (See Fig.1, Items#116, disclose a power detector which includes a current sensor and a voltage sensor and sends the measured values to the transmission controller 114, the measured values are sent to the wireless power receiver via a communication unit 115) the DC power (See Par.145, discloses “The wireless power receiver may calculate the power transmission efficiency based on the measured current, the measured voltage, and the amount of power transmitted to the wireless power receiver, and may transmit the power transmission efficiency to the wireless power transmitter”. The amount of power transmitted to the wireless receiver is determined based on detected output of the variable SMPS via the power detector 116). KIM further discloses that the source and the target communicate to share information regarding the resonance bandwidth of the source resonator and the target resonator (See Par.56). However KIM does not disclose convert the DC power to the AC power at a specified frequency determined according to the request, using the inverter.
IL discloses a wireless charging wherein DC power is converted to AC power at a specified frequency determined according to the target resonance frequency using the inverter (See Par.41, discloses “the controller Stu adjusts the driving frequency of the inverter INV to substantially conform to the resonance frequency of the power receiving side LC resonance circuit, and then obtains the controlling signal indicating the output voltage value of the rectifier DB detected by the voltage detection circuit Dru through the wireless communication between the wireless transmission module Wru and the wireless receiving module Wtu, and then controls the input voltage of the inverter INV based on the control signal to control the output voltage of the rectifier DB to substantially conform to the target voltage”).
KIM and IL are analogous art since they both deal with wireless charging.

As per claim 2, KIM and IL disclose the wireless charging device of claim 1 as discussed above, wherein the control circuitry is further configured to receive a request associated with adjusting the AC power from the external electronic device based on the information associated with the amount of the DC power (See KIM, Par.48, discloses “The controller 125 uses the detected voltage of the input terminal 126 to compute a transmission efficiency of power received from the source device…The controller 114 of the source device 110 determines an amount of power that needs to be transmitted by the source device 110 based on an amount of power required by the load and the amount of power transferred to the load” as previously established in claim 1, the efficiency is calculated based on the amount of DC power).
As per claim 3, KIM and IL disclose the wireless charging device of claim 2 as discussed above, wherein the control circuitry is further configured to adjust a voltage level of the DC power in response to the request associated with adjusting the AC power (See KIM, Fig.1, Item#111 and Par.34, discloses a switched mode power supply which generates an adjustable DC voltage using the controller 114, Par.48, discloses the receiver sends feedback control information to the transmitter side, the output of the SMPS is controlled by the controller such that the amount of power needed to be transmitted is sent to the receiver/target).
wireless charging device of claim 1 as discussed above, wherein the control circuitry is further configured to transmit information associated with an amount of current of the DC power, using a frequency different from the specified frequency via the coil (See KIM, Par.30, discloses “the source device and the target device may communicate with each other, using different frequencies from those used for the power transmission”).
As per claim 5, KIM and IL disclose the wireless charging device of claim 1 as discussed above, further comprising a communication circuitry configured to communicate with the external electronic device (See KIM, Fig.1, Item#115, discloses a power transmission device communication unit), wherein the control circuitry is further configured to transmit information associated with an amount of current of the DC power via the communication circuitry (See KIM, Fig.1, Item#116, discloses a power detector which measures the voltage and current output of the variable SMPS 111 and transmits it to the receiver controller 125 via a transmitter communication unit 115 and a receiver communication unit 124, See. Par.145 discloses the received DC power information is used calculate the transmission efficiency).
As per claims 6 and 14, KIM discloses an 
a battery (See Fig.8, discloses a receiver 820 comprising a battery which receives charging power, also see Par.35, discloses the load comprising a battery); 


a charging circuitry configured to convert the AC power received via the coil into direct current (DC) power and to charge the battery using the DC power (See Fig.1, Item#122, discloses a rectifier which charges the battery of the load using output DC); and 
at least one processor (See Fig.1, Item#125) configured to: 
as a first current value and a first voltage value (See Par.145, discloses “The wireless power receiver may calculate the power transmission efficiency based on the measured current, the measured voltage, and the amount of power transmitted to the wireless power receiver, and may transmit the power transmission efficiency to the wireless power transmitter”. The amount of power transmitted to the wireless receiver is determined based on detected output of the variable SMPS via the power detector 116) , respectively; 
receive the AC power wireless charging ; 
the DC power using the charging circuitry (See Fig.1, Item#122, discloses a rectifier which converts receives AC into DC) ; 
wireless charging while at least partially charging the battery using the DC power by the charging circuitry (Par.48, discloses “The controller 125 uses the detected voltage of the input terminal 126 to compute a transmission efficiency of power received from the source device…The controller 114 of the source device 110 determines an amount of power that needs to be transmitted by the source device 110 based on an amount of power required by the load and the amount of power transferred to the load” as previously established, the efficiency is calculated based on the amount of DC power, this indicates that the receiver controller receives power transmission information detected by the power detector 116); 
calculate reception efficiency based at least in part on the information associated with the amount of transmission power and an amount of the AC power received from the wireless charging 

wherein the information associated with the amount of transmission power corresponds to the DC power before being converted into the AC power by the external electronic device (See KIM, Fig.1, Item#111 and Par.34, discloses a switched mode power supply which generates an adjustable DC voltage using the controller 114, Par.48, discloses the receiver sends feedback control information to the transmitter side, the output of the SMPS is controlled by the controller such that the amount of power needed to be transmitted is sent to the receiver/target). However KIM does not disclose adjust the amount of current and the voltage level associated with charging the battery to a second current value and a second voltage value calculated reception efficiency.
IL discloses a wireless power transmission system comprising adjust the amount of current and the voltage level associated with charging the battery to a second current value and a second voltage value based at least in part on the calculated reception efficiency (See Par.42, discloses “the controller Stu… increases the input voltage of the inverter INV until the power received by the power receiving device Ur reaches a desired power”).
KIM and IL are analogous art since they both deal with wireless charging.

As per claims 7-8 and 15, KIM and IL disclose the electronic device at least one processor is further configured to:
transmit a request for the information associated with the amount of transmission power to the wireless charging transmission power as a response to the request from the wireless charging 
As per claims 9 and 16, KIM and IL disclose the electronic device at least one processor is further configured to adjust at least one of the voltage level or the amount of current, such that the amount of received power is changed within a specified range, as at least a part of adjusting the amount of current and the voltage level associated with charging the battery 
As per claims 10 and 17, KIM and IL disclose the electronic device at least one processor is further configured to transmit a request associated with changing the amount of transmission power to the wireless charging wireless charging transmission power
As per claims 12 and 19, KIM and IL disclose the electronic device at least one processor is further configured to, when charging the battery with a constant current, calculate the reception efficiency at least once (See KIM, Par.145, discloses “The wireless power receiver may calculate the power transmission efficiency based on the measured current, the measured voltage, and the 
As per claims 13 and 20, KIM and IL disclose the electronic device at least one processor is further configured to, when the reception efficiency is less than or equal to a specified efficiency, block the DC power with which the battery is charged using the charging circuitry (See Pars.145 and 120, disclose that a device is determined to incorrectly access a source device when the efficiency is below 70% and in this case a reset command is sent to the target device to restrict it from accessing the source device).
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over of KIM in view IL and in further view of OKAMOTO (US 2016/0355095 A1, hereinafter OKAMOTO).
                          
    PNG
    media_image3.png
    508
    414
    media_image3.png
    Greyscale

electronic device at least one processor is further configured to:
recalculate the reception efficiency after the adjusting of the amount of current and the voltage level associated with charging the battery the amount of current and the voltage level associated with charging the battery a current value and a voltage value corresponding to a 
OKAMOTO discloses a wireless power transmission system comprising a processor is further configured to:
recalculate the reception efficiency after the adjusting of the amount of current and the voltage level associated with charging the battery, and adjust the amount of current and the voltage level associated with charging the battery to a current value and a voltage value corresponding to a higher reception efficiency (See Fig.4, discloses detecting the efficiency of received power and sending a power transmission regulation command to the transmission side when the efficiency is below a certain value, after which the process is repeated).
KIM, IL and OKAMOTO are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM and IL with that of OKAMOTO by recalculating the efficiency after the amount of generated current and voltage are adjusted to .
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection. Applicant argued the prior art does not disclose the limitations “identify a request associated with setting an amount of transmission power received from the external electronic device” and “simultaneously transmit information associated with an amount of the DC power prior to being converted to the AC power by the inverter, such that the external electronic device identifies transmission efficiency of the AC power using the information associated with the amount of the DC power,” added to amended independent claim 1. Applicant further argued that the prior art does not disclose the limitation “set an amount of current and a voltage level associated with charging the battery as a first current value and a first voltage value, respectively ... adjust the amount of current and the voltage level associated with charging the battery to a second current value and a second voltage value, respectively, based at least in part on the calculated reception efficiency.” added to amended independent claims 6 and 14. The examiner refers the applicant to the above rejection which addresses the added limitations. KIM discloses using the DC voltage and current values communicated from the transmission side to the receiving side, the values in addition to the received amount are used to detect the charging efficiency. Values are communicated to the transmission side and adjustments are made to increase the received amount or increase charging efficiency. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859